                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                   CR 19-56-GF-BMM

               Plaintiff,

        vs.                                   ORDER GRANTING MOTION TO
                                              REVOKE RELEASE PENDIG
  ALONZO FIRST RIDER,                         SENTENCING AND ISSUING
                                              WARRANT
               Defendant.


      The Government has moved to revoke the defendant’s pretrial release. I

find there is probable cause to believe the defendant has violated the conditions of

release, supported by the affidavit of the U.S. Pretrial Services Officer given under

penalty of perjury. IT IS HEREBY ORDERED that the Clerk of Court issue a

WARRANT.

      DATED this 22nd day of January, 2020.




                                          1
